Citation Nr: 1115570	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for corns of the right fifth toe.

2.  Entitlement to an initial compensable evaluation for corns of the left fifth toe.

3.  Whether a substantive appeal was timely filed with respect to a March 2006 rating decision that denied entitlement to service connection for manic depression, to include anxiety.


REPRESENTATION

Appellant represented by:	Heather N. Justice, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from various Regional Office (RO) rating decisions.  By rating decision dated in March 2005, the Augusta, Maine RO, granted service connection for corns of the bilateral fifth toes and granted a noncompensable rating, effective July 28, 2004.  In a rating decision dated March 2006, the New York, New York RO denied the claim of entitlement to service connection for manic depression.  

The Veteran testified at a video conference hearing in support of her claims in September 2009, before the undersigned Acting Veterans Law Judge sitting at the New York RO.  At that hearing she submitted additional records and waived her right to have this evidence considered in the first instance by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In the Veteran's VA Form 9, submitted in November 2005, she indicated that she has scarring on both of the service-connected fifth digits of her feet due to surgery related to her corns.  This statement raises a potential informal claim for entitlement to separate bilateral ratings for scars of the fifth digits.  This matter is referred to the agency of original jurisdiction for appropriate action in the first instance.  

The issues of entitlement to an initial evaluation in excess of 10 percent for corns on the right and left fifth toe, and whether a substantive appeal was timely filed following the March 2006 rating decision, which denied entitlement to service 

connection for manic depression, to include anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the objective and probative medical evidence of record demonstrates that, since July 28, 2004, the effective date 
of the grant of service connection, her corns of the right fifth digit have been manifested by no more than moderate foot injury.   

2.  Giving the Veteran the benefit of the doubt, the objective and probative medical evidence of record demonstrates that, since July 28, 2004, the effective date 
of the grant of service connection, her corns of the left fifth digit have been manifested by no more than moderate foot injury.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for an initial 10 percent rating, but no higher, for corns of the right fifth digit are met, effective July 28, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5284 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for an initial 10 percent rating, but no higher, for corns of the left fifth digit are met, effective July 28, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5284 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

But where a claimant appeals an initial VA decision that has awarded service connection and assigned a disability evaluation and effective date, the claim is deemed to be substantiated and a new and separate VCAA notice on the rating matter is not required.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); Dingess/Hartman, 19 Vet. App. at 490.  The claimant must demonstrate any prejudice resulting from deficient notice regarding the downstream elements of the claim.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Accordingly, because this is an appeal of a disability evaluation from the original grant of service connection and the Veteran has not alleged or demonstrated any resulting prejudice, VA's duty to notify is considered satisfied, especially in view of the favorable nature of the Board's decision.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records have been obtained and VA has provided the Veteran with an adequate examination for her foot disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Additionally, the Veteran provided testimony at a September 2009 videoconference hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121- 22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  Moreover, it is important to note that the Board is both granting a partial increased initial rating for the bilateral toe conditions, and also remanding these matters for further development.  

Increased Initial Rating Claims

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994).  The current appeal, however, is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Evidence contemporaneous with the claim and the initial rating decision is thus most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

Analysis

In a March 2005 rating decision, the RO granted service connection for corns of the bilateral fifth toes and assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective July 28, 2004, for each of the toe conditions.  In April 2005, the Veteran filed a notice of disagreement regarding the assigned evaluations.  The RO issued a statement of the case in July 2005, and in November 2005 the Veteran filed a substantive appeal.  The Veteran's claims were subsequently readjudicated by way of February 2006 and January 2009 supplemental statements of the case.

During a January 2005 VA examination, the Veteran complained of pain in her bilateral corns on the fifth toes.  She indicated that by the end of the day her feet are swollen and that she has had the corns removed twice a year since 1981.  Corrective shoes and palliation of corns have not alleviated the condition.  She reported that her current occupation requires her to complete data entry and that her painful toes do not interfere with her ability to enter data.

On examination, she had full unlimited strength and unlimited, painless range of motion of all digits of both feet.  Her feet were bilaterally symmetrical without evidence of swelling, weakness, fatigue, loss of range of motion, and there was no increased symptomatology with repetitive use.  No flares were noted since the disability was an undergrowth of keratotic skin.  There was no impact on functional standing or walking other than after prolonged intervals of walking and standing which caused some additional corn discomfort.  No unusual shoe wear pattern was noted since she was wearing new boots.  Achilles alignment was normal bilaterally and there was no pain on manipulation of the feet.  She had no skin or vascular changes, no normal position changes, and no hammertoes or correctible high arches.  The diagnosis was corns, both fifth toes, chronic, nondisabling.

A January 2005 X-ray study showed that the bony structures of both feet were intact and no acute fracture or dislocation was demonstrated.  There were no significant degenerative changes seen and the visualized soft tissue structures were unremarkable.  An essentially normal study was shown.

A January 2006 addendum indicated that hammertoes were not evident on the January 2005 X-ray study.  The examiner commented that the hammering was unrelated to the bilateral corns the Veteran experienced while on active duty.

VA outpatient treatment records dated from 2003 to 2008 reflect continuing treatment for foot pain.  In April 2005 the Veteran underwent arthroplasties for hammertoe corrections on the fifth digits bilaterally.  Upon discharge she was given surgical shoes for both feet as well as prescription medication.  A February 2006 diabetic foot note shows that the Veteran presented with complaints of continued numbness and discomfort in both small toes.  She stated that her feet had never improved since her surgery and that she cannot wear closed toe shoes.  At the end of the day her feet and ankles are usually swollen, which she feels is related to the corns on her toes.  On examination there was no gross ecchymosis or edema to the fifth digits bilaterally.  There was mild residual hyperkeratosis at the proximal interphalangeral joint injury of the left fifth digit.  She could feel palpation and pressure but she also noted numbness which was localized only to the fifth digits.  The physician advised that she continue to wear soft, wide shoes.  A March 2008 outpatient treatment record noted that the Veteran had hammertoe contraction deformity of the right fifth digit.  There was no tenderness on palpation, but early hyperkeratotic tissue formation was noted.  The diagnostic assessment was recurrent Heloma durum right fifth digit and recurrent hammertoe deformity of the right fifth digit.  

The Veteran's corns of the bilateral fifth toes are currently assigned a noncompensable evaluation under Diagnostic Code 5284.  Under that Diagnostic Code, a 10 percent rating is assignable for moderate foot injury, a 20 percent rating is assignable for moderately severe foot injury, and a 30 percent rating is assignable for severe foot injury.  A note to the Diagnostic Code indicates that with actual loss of use of the foot, rate 40 percent.  The noncompensable evaluation means that the required symptomatology for a compensable evaluation is not shown.  38 C.F.R. § 4.31 (2010).

In applying these criteria to the medical evidence in this case, the Board finds that the service-connected corns are productive of a disability picture that more nearly approximates that of moderate injury to each foot.  In that regard, the Veteran asserts that the pain from her corns is constant and the level of pain she experiences is a nine or ten on a scale of one to ten.  She explained that at the end of the day her feet are typically swollen if she wears closed toe shoes.  In a January 2006 statement she reported that she quit her job at Walmart because she was required to stand on her feet and stock shelves.  She also indicated that she was currently taking classes to obtain a class C drivers license in order to begin driving a bus.  

The objective medical evidence of record from the January 2005 VA examination showed painless range of motion and full unlimited strength.  No unusual shoe wear pattern was noted as she was wearing new boots and there was no pain on manipulation of her feet.  The Veteran does not use any assistive devices.  Additionally, there was no evidence of swelling, weakness, fatigue or loss of range of motion.  

While the VA examination did not reveal findings consistent with a moderate foot disability, the claims file includes records of numerous podiatry appointments for treatment of the feet between 2003 and 2008.  Furthermore, an April 2005 operative report shows that the Veteran underwent surgery for arthroplasties, hammertoe corrections fifth digits bilaterally.  Additionally, the September 2009 hearing transcript indicates that the Veteran has an appointment coming up for future surgery of her corns.

Hence, given the complaints of pain, numbness and tingling in her small toes, the fact that she underwent one surgical procedure for her corns in April 2005 and will possibly be undergoing another surgery in the future, and given the frequency of her treatment for this disability, the Board has resolved all doubt in the Veteran's favor and finds that a separate initial 10 percent rating is warranted for the service-connected corns of each foot.

The Board has considered the Veteran's arguments with respect to this disability, and acknowledges that she is competent to report her symptoms and their perceived severity.  However, given the more probative clinical findings above which fail to show more severe disability, the Board concludes that evaluations in excess of 10 percent are not presently warranted at any time during the period that is pertinent to this appeal.  However, as discussed below, these matters are being remanded for further development in order to determine if an initial rating higher than 10 percent each for the bilateral toe conditions is warranted.  

The Board has considered rating the Veteran's corns using other diagnostic codes but has found no other applicable diagnostic code that would allow for a disability rating in excess of 10 percent.  For example, an evaluation in excess of 10 percent is not warranted for flatfoot because the evidence does not demonstrate severe flatfoot with evidence of objective marked deformity and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  Additionally, the evidence of record does not demonstrate claw foot or pes cavus.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).  Moreover, the diagnostic codes do not provide for evaluations in excess of 10 percent for bilateral weak feet, metatarsalgia, hallux valgus, hallux rigidus, and hammertoes.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-5282 (2010).  

Finally, as mentioned above, further evidentiary development is required to determine whether or not an initial rating above 10 percent is warranted for the Veteran's service-connected corns.  These matters are further addressed below in the remand portion of this decision below.  


ORDER

A 10 percent rating for corns of the right fifth toe is granted effective from July 28, 2004, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for corns of the left fifth toe is granted effective July 28, 2004, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Corns of the Bilateral Fifth Toes

Missing VA Medical Records

At the September 2009 videoconference hearing, the Veteran testified that all of her treatment has been at the Stratton VA Medical Center.  She further testified that she has surgery pending on her right fifth toe which was to be conducted at the Stratton VA Medical Center.  On remand, VA should attempt to obtain all of the Veteran's treatment records from the Stratton VA Medical Center dating from 2008 to the present.

Current VA Examination Needed

The evidence of record reflects that the Veteran's last VA examination was completed in January 2005.  The Board finds that a new VA examination is warranted for purposes of ascertaining the current severity of the Veteran's corns of the bilateral fifth toes given the Veteran's reports of her condition having worsened, include the need for further surgical treatment.  

Manic Depression

Timeliness 

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  Whether a substantive appeal has been filed on time is an appealable issue.  If the claimant or her representative protests an adverse determination made by the RO concerning the timely filing of a substantive appeal, the claimant will be furnished a statement of the case.  38 C.F.R. § 19.34 (2010).

The March 2006 rating decision denied the Veteran's claim for service connection for manic depression.  Notice of this rating decision was issued to the Veteran by virtue of a March 17, 2006, letter from the RO.  The March 17, 2006, letter informed the Veteran that the claim for service connection had been denied, and that she had one year from the date of that letter to appeal the March 2006 rating decision.  In addition, the record reflects that the RO enclosed a VA Form 4107 "Your Rights to Appeal Our Decision."

After the issuance of notice of the March 2006 rating decision, the Veteran's representative submitted a March 2007 notice of disagreement specifically addressing the issue of service connection for manic depression.  After the issuance of a July 2007 statement of the case, the Veteran's representative submitted a January 2008 statement which indicated that the Veteran had not received the copy of the statement of the case mailed to her by VA and that she still wished to perfect her appeal as to the issue of manic depression.  Additionally, the Veteran's representative expressed disagreement with the RO's decision to close the Veteran's claim due to the lack of the timely submission of a substantive appeal following the issuance of the July 2007 statement of the case.  

The January 2008 letter from the Veteran's representative prompted the RO to construe the Veteran's claim for manic depression as a new and material evidence claim.  In a March 2008 letter, the RO explained to the Veteran that the July 2007 statement of the case indicated she had until one year after the notification of the appealed decision or 60 days from the statement of the case to file a substantive appeal.  The Board instead finds that the January 2008 statement from the Veteran's representative actually expresses dissatisfaction with the adjudicative determination made by the RO when it closed the Veteran's appeal based on the untimely submission of a substantive appeal.  

Therefore, the January 2008 statement from the Veteran's representative is construed as a notice of disagreement with the RO's determination to close the Veteran's appeal based on an untimely filing of a substantive appeal.  However, no statement of the case has been issued regarding the issue of whether a timely substantive appeal was received as to the denial of service connection for manic depression, to include anxiety.  When no statement of the case has been provided following a veteran's timely filing of a notice of disagreement, a remand, as opposed to a referral, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, this matter is remanded for purposes of issuing a statement of the case.  

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should attempt to obtain and associate with the claims file any outstanding treatment records for the Veteran from the Stratton VA Medical Center from 2008 to the present, including any records of surgery on her right fifth toe.

2.  The Veteran should be scheduled for a VA podiatry examination to determine the current nature and severity of her service-connected corns of the bilateral fifth toes.  The claims file must be made available to the examiner in connection with the examination.  All required tests, if any, should be conducted.  A supporting rationale should be provided with respect to any opinions expressed.  

3.  Additionally, the AOJ should issue a statement of the case with respect to the notice of disagreement filed as to whether a timely substantive appeal was submitted as to the appeal of the denial of service connection for manic depression, to include anxiety.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board she must file a timely and adequate substantive appeal following the issuance of the statement of the case.  If a timely substantive appeal is not filed regarding this issue, the issue should not be certified to the Board.  In the event that the AOJ finds that a timely substantive appeal was not filed, consideration should alternatively be given to whether a claim to reopen has been submitted.  

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If the desired benefit is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and her representative, and the appropriate time period within which to respond should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


